ACCEPTED
                                                                                         01-15-00929-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   11/23/2015 3:09:39 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               NO. 01-15-00929-CV

                   IN THE COURT OF APPEALS               FILED IN
                                                  1st COURT OF APPEALS
               FOR THE FIRST DISTRICT OF TEXAS HOUSTON, TEXAS
__________________________________________________________________
                                                  11/23/2015 3:09:39 PM
                                                            CHRISTOPHER A. PRINE
  CITY OF SEALY, TEXAS, MARK STOLARSKI,                  MAYOR, andClerk
                                                                    LARRY
                  KUCIEMBA, CITY MANAGER,
                                                                         Appellants
                                         V.

                             TOWN PARK CENTER, LLC,
                                                                           Appellee

  On Appeal from the 155th Judicial District Court of Austin County, Texas
                      Honorable Jeff R. Steinhauser
                    Trial Court Cause No. 2015V-0129


                   APPELLANTS’ UNOPPOSED MOTION
                 FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE FIRST COURT OF APPEALS:

       1.     The City of Sealy, Texas, Mark Stolarksi, Mayor, and Larry Kuciemba,

City Manager, Appellants file this motion asking the Court to extend the deadline for

their brief. Appellants file this unopposed motion under authority of Rules 10.5(b)

and 38.6(d) of the Texas Rules of Appellate Procedure.

       2.     Appellants’ brief is currently due to be filed with the Court on

November 30, 2015.

       3.     Appellants respectfully request a thirty-day extension of time to file

their brief on the merits.
      4.      This is Appellants’ first request for an extension of time to file their

brief on the merits.

      5.      After this appeal was filed, an event occurred that now makes it likely

that the current dispute between the parties will be resolved by agreement. As soon

as the undersigned counsel for Appellants learned of the event, he suspended work on

the Appellants’ brief in order to save his clients from incurring unnecessary expenses

in pursuing the current appeal. However, it is unlikely that the settlement will be

fully consummated prior to the current deadline for filing the Appellants’ brief.

Appellants respectfully request an extension of the deadline for filing their

Appellants’ brief in order to provide additional time for the parties to consummate a

settlement.

      6.      For these reasons, Appellants request an extension of the deadline for

filing their brief to December 30, 2015.

      7.      Counsel for Appellee, Town Park Center, LLC has been contacted and

is unopposed to the granting of this extension as set forth in the attached certificate of

conference.

      WHEREFORE           PREMISES         CONSIDERED,        Appellants     respectfully

requests that this Court grant this Unopposed Motion for Extension of Time to File

Brief, and set a deadline of December 30, 2015 for filing Appellants’ brief.




                                            2
      Respectfully submitted,

      OLSON & OLSON, LLP

By:   /s/ John J. Hightower
      John J. Hightower
      State Bar No. 09614200
      jhightower@olsonllp.com
      Eric C. Farrar
      State Bar No. 24036549
      efarrar@olsonllp.com
      2727 Allen Parkway, Suite 600
      Houston, Texas 77019
      Telephone: (713) 533-3800
      Facsimile: (713) 533-3888

      ATTORNEYS FOR APPELLANTS,
      CITY OF SEALY, TEXAS, MARK STOLARSKI,
      MAYOR, AND LARRY KUCIEMBA, CITY
      MANAGER




        3
                      CERTIFICATE OF CONFERENCE

      I certify that I conferred with Mr. Andy Taylor, appellate counsel for Town

Park Center, LLC, on November 23, 2015, and he stated to me that he is

unopposed to the granting of this motion.

                                             /s/ John J. Hightower
                                             John J. Hightower


                         CERTIFICATE OF SERVICE

      As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I

certify that I have served this document on all other parties to this appeal, through

their respective counsel of record, on November 23, 2015, as follows:

      ATTORNEYS FOR APPELLEE,
      TOWN PARK CENTER, LLC

       Andy Taylor                                        Via electronic service
       ANDY TAYLOR & ASSOCIATES, PC
       2668 Highway 36S
       Brenham, Texas 77833
       ataylor@andytaylorlaw.com


                                             /s/ John J. Hightower
                                             John J. Hightower




                                         4